DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prendergast US 2002/0120979.
	Regarding claim 1, Prendergast discloses (see at least Figs. 1 and 3; and corresponding disclosure) a flip-up helmet mount (10) for an optical device (14) comprising: (i) a helmet block (22) adapted to secure the flip-up helmet mount (10) to a helmet (12); (ii) a bracket member (70) coupled to the helmet block (22); (iii) a carriage chassis (50) coupled (connected by 60) to the bracket member (70), wherein the carriage chassis (50) is adapted to receive an optical device (14) and comprises an automatic shutoff mechanism ([0088]); and (iv) a hinged pivot assembly (see ref. #s 46, 84, 86) associated with the carriage chassis (50), wherein the bracket member (70) provides for rotational coupling1 ([0103]) between the carriage chassis (50) and the helmet block (22), and wherein the hinged pivot assembly (46) enables the optical device (14) to be moved from a stowed position (Fig 3) to an in-use position (Fig 1) without interocular adjustment [0146].

    PNG
    media_image1.png
    905
    1336
    media_image1.png
    Greyscale

	Regarding claim 2, Prendergast discloses (see at least Fig 1, [0012], [0070]-[0073],[0102], [0109]-[0117]) a flip-up helmet mount (10) for an optical device (14) comprising: (i) a helmet block (22) adapted to secure the flip-up helmet mount (10) to a helmet (12); (ii) a bracket member (70) coupled to the helmet block (22); (iii) a carriage chassis (50) coupled (Fig 1, connected by 60) to the bracket member (70), wherein the hinged pivot assembly is an indexed hinged pivot (Fig 3, [0104]-[0106], 96, 98) assembly that provides for rotational coupling ([0103], night vision device is rotationally coupled with helmet block) between the carriage chassis (50) and the helmet block (22), the carriage chassis is adapted to receive an optical device (14) by a dovetail coupling (Fig 10b, [0074]-[0075], 375a), and wherein the hinged pivot assembly (46) enables the optical device (14) to be moved from a stowed position (Fig 3) to an in-use position (Fig 1) without interocular adjustment (Locking mechanism allows this movement without adjustment even in rough use — [0022], [0115], [0146]).
	Regarding claim 3, Prendergast discloses wherein the bracket member (70) is coupled to the helmet block (22) via a helmet block adapter (40) comprising at least one spring device (see Fig 2, spring 98, spring-biased ball plungers 96), and wherein the at least one spring device (96, 98) provides for the helmet block adaptor (40) to couple to the bracket member via spring force ([0107], the amount of spring force is disclosed for the flip mount used with the number of spring-biased plungers, the size of the spring-biased plungers, the strength of the springs).
	Regarding claim 4, Prendergast discloses wherein the at least one spring device (96) engages with a coupling feature (48) on the bracket member (70).
	Regarding claim 5, Prendergast discloses wherein the bracket member (70) comprises at least one spring device (see Fig 2, spring 98, spring-biased ball plungers 96), and wherein the at least one spring device (96, 98) provides for the bracket member to couple (Fig 1, 40) to the helmet block via spring force ([0107], the amount of spring force is disclosed for the flip mount used with the number of spring-biased plungers, the size of the spring-biased plungers, the strength of the springs).
	Regarding claim 6, Prendergast discloses wherein the at least one spring device (96, 98) engages with a coupling feature (48) on the helmet block (Fig 2 shows 98 is attached to 48 on a helmet mount).
	Regarding claim 7, Prendergast discloses wherein the at least one spring device (96, 98) can be tensioned to change the spring force ([0104], the spring pressure biases the ball plungers against cylindrical shaft 70) coupling the bracket member (70) and the helmet block (22).
	Regarding claim 8, Prendergast discloses wherein tensioning of the at least one spring device (96, 98) adjusts the force required to uncouple the bracket member and the helmet block ([0104]-[0107], a user utilizes the spring pressure within the helmet block), thereby providing a multi-directional breakaway system ([0104]-[0107], a user utilizes the spring pressure within the helmet block and uses that to move out of a stowed position).
	Regarding claim 9, Prendergast discloses further comprising a locking mechanism ([0146], Fig 25, locking mechanism 700) to secure ([0146], allows the night vision device to be locked in either the stowed position or the use position) the bracket member (70) to the helmet block (22).
	Regarding claim 10, Prendergast discloses wherein the locking mechanism (700) overrides the spring force tension of the at least one spring device (710 overrides the spring force tension), thereby preventing separation of the bracket member and the helmet block and overriding the multi-directional breakaway system ([0151] button overrides spring force forcing shaft 720 in the locked position, in either the stowed or used positions).
	Regarding claim 11, Prendergast discloses wherein the optical device is selected from the group consisting of a night vision goggle (NVG) ([0070], line 4, 14), an enhanced night vision goggle (ENVG), an opto-electronic device, a sighting device, a targeting device, a thermal imaging device, an infrared imaging device, a short-wave infrared imaging device, and a helmet-mounted display screen.
Regarding claim 12, Prendergast discloses (see at least Fig 1, corresponding to [0012], [0070]-[0073],[0102], [0109]-[0117]) a flip-up helmet mount (10) for an optical device (14) comprising: (i) a helmet block (22) adapted to secure the flip-up helmet mount (10) to a helmet (12); (ii) a bracket member (70) coupled to the helmet block (22) by a calibrated multi-directional breakaway means ([0104]-[0107], a user utilizes the spring pressure within the helmet block and uses that to move out of a stowed position); (iii) a carriage chassis (50) coupled (Fig 1, connected by 60) to the bracket member (70), wherein the carriage chassis (50) is adapted to receive an optical device (14) and comprises an automatic shutoff mechanism ([0088]); and (iv) a hinged pivot assembly (annotated Fig 1, 46, 84, 86) associated with the carriage chassis (50), wherein the bracket member (70) provides for rotational coupling ([0103], night vision device is rotationally coupled with helmet block) between the carriage chassis (50) and the helmet block (22), and wherein the hinged pivot assembly (46) enables the optical device (14) to be moved from a stowed position (Fig 3) to an in-use position (Fig 1) without interocular adjustment (Locking mechanism allows this movement without adjustment even in rough use — [0022], [0115], [0146]).

    PNG
    media_image1.png
    905
    1336
    media_image1.png
    Greyscale

Regarding claim 13, Prendergast discloses (see at least Fig 1, [0012], [0070]-[0073],[0102], [0109]-[0117]) a flip-up helmet mount (10) for an optical device (14) comprising: (i) a helmet block (22) adapted to secure the flip-up helmet mount (10) to a helmet (12); (ii) a bracket member (70) coupled to the helmet block (22) by a calibrated multi-directional breakaway means ([0104]-[0107], a user utilizes the spring pressure within the helmet block and uses that to move out of a stowed position); (iii) a carriage chassis (50) coupled (Fig 1, connected by 60) to the bracket member (70), wherein the hinged pivot assembly is an indexed hinged pivot (Fig 3, [0104]-[0106], 96, 98) assembly that provides for rotational coupling ([0103], night vision device is rotationally coupled with helmet block) between the carriage chassis (50) and the helmet block (22), the carriage chassis is adapted to receive an optical device (14) by a dovetail coupling (Fig 10b, [0074]-[0075], 375a), and wherein the hinged pivot assembly (46) enables the optical device (14) to be moved from a stowed position (Fig 3) to an in-use position (Fig 1) without interocular adjustment (Locking mechanism allows this movement without adjustment even in rough use — [0022], [0115], [0146]).
Regarding claim 14, Prendergast discloses wherein the calibrated multi- directional breakaway means comprises at least one spring device (see Fig 2, spring 98, spring-biased ball plungers 96), and wherein the at least one spring device (96, 98) provides for the helmet block (22) to couple to the bracket member (70) via spring force ([0107], the amount of spring force is disclosed for the flip mount used with the number of spring-biased plungers, the size of the spring-biased plungers, the strength of the springs).
	Regarding claim 15, Prendergast discloses wherein the at least one spring device (96,98) is associated with the helmet block (22) and engages with a coupling feature (Fig 2 shows shaft 72 has connected each bracket) on the bracket member (70).
	Regarding claim 16, Prendergast discloses wherein the at least one spring device (96,98) is associated with the bracket member (70) and engages with a coupling feature (Fig 2 shows shaft 72 has connected each bracket) on the helmet block (22).
	Regarding claim 17, Prendergast discloses wherein the at least one spring device (96, 98) can be tensioned to change the spring force ([0104], the spring pressure biases the ball plungers against cylindrical shaft 70) coupling the bracket member (70) and the helmet block (22).
	Regarding claim 18, Prendergast discloses wherein tensioning of the at least one spring device (96, 98) adjusts the force required to uncouple the bracket member and the helmet block ([0104]-[0107], a user utilizes the spring pressure within the helmet block), thereby providing a multi-directional breakaway system ([0104]-[0107], a user utilizes the spring pressure within the helmet block and uses that to move out of a stowed position).
Regarding claim 19, Prendergast discloses further comprising a locking mechanism ([0146], Fig 25, locking mechanism 700) to secure ([0146], allows the night vision device to be locked in either the stowed position or the use position) the bracket member (70) to the helmet block (22).
Regarding claim 20, Prendergast discloses wherein the locking mechanism (700) overrides the spring force tension of the at least one spring device (710 overrides the spring force tension), thereby preventing separation of the bracket member and the helmet block and overriding the multi-directional breakaway system ([0147]-[0156], button overrides spring force forcing shaft 720 in the locked position, in either the stowed or used positions).
	Regarding claim 21, Prendergast discloses wherein the optical device is selected from the group consisting of a night vision goggle (NVG) ([0070], night vision device 14), an enhanced night vision goggle (ENVG), an opto-electronic device, a sighting device, a targeting device, a thermal imaging device, an infrared imaging device, a short-wave infrared imaging device, and a helmet-mounted display screen.
Regarding claim 22, Prendergast discloses wherein the hinged pivot assembly (Fig 1, 46, 84, 86) comprises an adjustment bar (80) that passes through the hinged pivot assembly (Fig 1, 46, 84, 86). 
	Regarding claim 23, Prendergast discloses wherein the adjustment bar (80) protrudes beyond the hinged pivot assembly (Fig 2 shows plungers 96 extend from shaft 80) and is stopped against the carriage chassis (50) when the optical device is in the in-use position ([0103], chassis allows some rotation).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Prendergast US 2002/0120979 in view of Teetzel US 2014/0327962.
	Regarding claim 24, Prendergast discloses the adjustment bar (80) but does not teach a screw and the hinged pivot assembly comprises a receiving thread for the screw. However, in a similar endeavor, Teetzel teaches a screw ([0028], set screws) and the hinged pivot assembly (Fig 10, hinge member 134) comprises a receiving thread (engaging openings 166) for the screw. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Prendergast with the adjustment portions of Teetzel to include a wide range of pupillary positions/interpupillary spacings on a viewing device (Teetzel, [0029]).

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast US 2002/0120979 in view of Teetzel et al. 20150264229 (referred to as Teetzel ‘229.
Regarding claim 25, Prendergast discloses a carriage chassis (50) but does not disclose a carriage chassis adapted (or being adapted) to receive an optical device ([0025], camera system 100) via a dovetail coupling  (Fig 1, [0025], helmet mount adapter 118 includes a dovetail mounting shoe; adapter 118 may also include a lateral adjustment mechanism 119 for aligning the camera system 100 at a desired transverse position). However, Teetzel ‘229 teaches a carriage chassis adapted to receive an optical device via a dovetail coupling. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Prendergast with the couplings of Teetzel ‘229 to allow a camera system to be selectively positioned at a desired position along the optical axis of a user's eye (Teetzel ‘229, [0025]). 
Regarding claim 26, Prendergast in view of Teetzel ‘229 describes the invention as disclosed in claim 25 and Teetzel ‘229 further teaches wherein the dovetail coupling (118) comprises a fixed dovetail ledge (Fig 1, mounting receptacle 160) on the carriage chassis (carriage rails 124) and an associated slidable dovetail clip (sliding carriage 122).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Prendergast with the couplings of Teetzel ‘229 to allow a camera system to be selectively positioned at a desired position along the optical axis of a user's eye (Teetzel ‘229, [0025]).	
	Regarding claim 27, Prendergast in view of Teetzel ‘229 describes the invention as disclosed in claim 25 and Prendergast further teaches a receiving slot with at least one ball bearing (Fig 2, [0105], ball plungers 96) and the at least one ball bearing is positioned (Fig 2, [0105], ball plungers 96 are biased by spring pressure) but does not teach wherein the dovetail coupling comprises a notched slidable dovetail clip comprises a notched slidable dovetail clip and the carriage chassis, such that in use, in a notch of the slidable dovetail clip, thus securing the dovetail clip in the receiving slot of the carriage chassis. However, Teetzel ‘229 teaches wherein the dovetail coupling (118) comprises a notched slidable dovetail clip ([0028], 160 is described as a receptacle which is interpreted as a removable or slidable device) and the carriage chassis (carriage rails 124), such that in use, in a notch of the slidable dovetail clip (Fig 1 shows 160 connected to sliding carriage 122), thus securing the dovetail clip in the receiving slot of the carriage chassis (Fig 1 shows 160 connected to sliding carriage 122). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Prendergast with the couplings of Teetzel ‘229 to allow a camera system to be selectively positioned at a desired position along the optical axis of a user's eye (Teetzel ‘229, [0025]).
	Regarding claim 28, Prendergast describes as discloses in claimed 2 but does not teach wherein the dovetail coupling comprises a fixed dovetail ledge on the carriage chassis and an associated slidable dovetail clip. However, Teetzel ‘229 teaches wherein the dovetail coupling (118) comprises a fixed dovetail ledge (Fig 1, mounting receptacle 160) on the carriage chassis (carriage rails 124) and an associated slidable dovetail clip (sliding carriage 122).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Prendergast with the couplings of Teetzel ‘229 to allow a camera system to be selectively positioned at a desired position along the optical axis of a user's eye (Teetzel ‘229, [0025]).
	Regarding claim 29, Prendergast in view of Teetzel ‘229 describes the invention as disclosed in claim 2 and Prendergast further teaches a receiving slot with at least one ball bearing (Fig 2, [0105], ball plungers 96) and the at least one ball bearing is positioned (Fig 2, [0105], ball plungers 96 are biased by spring pressure) but does not teach wherein the dovetail coupling comprises a notched slidable dovetail clip comprises a notched slidable dovetail clip and the carriage chassis, such that in use, in a notch of the slidable dovetail clip, thus securing the dovetail clip in the receiving slot of the carriage chassis. However, Teetzel ‘229 teaches wherein the dovetail coupling (118) comprises a notched slidable dovetail clip ([0028], 160 is described as a receptacle which is interpreted as a removable or slidable device) and the carriage chassis (carriage rails 124), such that in use, in a notch of the slidable dovetail clip (Fig 1 shows 160 connected to sliding carriage 122), thus securing the dovetail clip in the receiving slot of the carriage chassis (Fig 1 shows 160 connected to sliding carriage 122). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Prendergast with the couplings of Teetzel ‘229 to allow a camera system to be selectively positioned at a desired position along the optical axis of a user's eye (Teetzel ‘229, [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Celona et al US 2010/0299814 and Soto et al. US 6,472,776 are night vision device helmet mounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                                        

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 night vision device is rotationally coupled with helmet block